IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

3 KIDS, INC. DfB/A 'I`HE KLEIN §
GROUP, §
Piaintii`f, §
§

v. § Action No. 3:18-MC-(}96-S
§
AMERICAN JEWEL, LLC, §
Defendant. §

ORDER ACCEPT}NG FINDINGS AND RECOMMENDATlON
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, incitiding the Findings, Conciu-
sions, and Recorrnnendation of the United States Magistrate Judge and any objections thci‘eto, in
accordance With 28 U.S.C. § 636(b)(1), the undersigned District Judgc is ofthe opinion that the
Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Conclusions of the Coui't.

P/aintg'ff’s Moficmfor Wr:`f QfAtfachmem, filed January 7, 20} 9 (doc. 4) is DENIED.

SIGNED this Qi day of February, 2019.

/daw§¢\

UNITED STATES DISTRICT JUDGE §

 

 

